DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, regarding an instrument with an ultrasonic blade, in the reply filed on 2/23/22 is acknowledged. Claims 21-40 are pending. Markush claims 35, and 40 are examined fully with respect to the elected species (see MPEP 803.02).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “active feature”, “activation feature”, “control interface feature” (see 112b section), “drive feature” in claims 21, 36-37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Specification
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. No “selectable integral or external power source” is claimed.
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract refers to features that are entirely absent from the claimed invention (e.g. “selectively couple with a variety of power sources such that the drive feature may receive electrical power form (sic) a battery or from a corded power source, based on a user’s preference”).
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
Claim 30-32 and 39 are objected to because of the following informalities: 1) in Claims 30 and 39, “from longitudinal axis” should be “from the longitudinal axis”, 2) in Claim 32, “configured to actuation” should be “configured to actuate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
2) 	Regarding Claims 22, and 36, the terms “proximal to” (when taken as “in proximity to”) are relative and subjective. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


s 21-22, 24, 26-28, 35-37, and 40 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 20120116266 by Houser.

Regarding Claim 21, Houser discloses a kit for a surgical instrument (note that the term “kit” is structurally defined by the elements in the body of the claim), comprising: 
an end effector including an active feature configured to operate on a tissue (e.g. Fig. 2, abstract, par. 26: ultrasonic or RF end effector 140); 
a shaft assembly (the assembly is structurally defined by the elements in the body of the claim), including: 
	a shaft having a proximal end and a distal end, wherein the shaft defines a longitudinal axis, wherein the end effector is configured to be disposed at the distal end of the shaft (e.g. Fig. 8: interchangeable shafts 900/1000 or any other interchangeable shaft), and a control interface feature configured to be disposed at the proximal end of the shaft (e.g. Fig. 3-6, par. 31-33: transmission assemblies 300/400/500/600 etc. and/or transducers 302/402/502/602 etc.); 
a body removably coupled with the shaft assembly, wherein the body defines a shaft socket configured to receive the control interface feature of the shaft assembly (e.g. Fig. 8, par. 41: handle 800 with connector port 802 that receives the different interchangeable shafts 900/1000; removability between the shaft and the handle, as well as the removability of any component disclosed, is further discussed throughout the disclosure, e.g. title, abstract, par. 21, 23, 25, 41, inter alia), wherein the body 
an activation feature configured to selectively activate the drive feature of the body, wherein the shaft socket and the control interface are configured to communicate activation of the drive feature therethrough to drive operation of the active feature of the effector (e.g. Fig. 7, par. 32: trigger/buttons 768/769 activate the control/generator/drive mechanism 704).

Regarding Claim 22, Houser discloses the kit of claim 21, wherein the body defines a pistol grip configured to be grasped by a hand, wherein the at least one activation feature is positioned proximal to the pistol grip such that the at least one activation feature is positioned for engagement by the hand that grasps the pistol grip (Neither the claims, nor the specification limit the directions of “distal” and “proximal” of any element to be with respect to any frame of refence. There is nothing precluding what is proximal for any element in the claim to be distal for any other element in the claim. In addition, proximal also has the meaning of in proximity. As such, said activation feature 768/769 is in proximity with the pistol grip 712, and also the proximal direction of the grip may be interpreted as the distal direction of the shaft, under the broadest reasonable interpretation).

Regarding Claim 24, Houser discloses the kit of claim 21, wherein the activation feature includes at least one activation button positioned on the body (e.g. Fig. 7: button 769).

Regarding Claim 27, Houser discloses the kit of claim 21, wherein the body includes a control zone proximal to the shaft socket, wherein the at least one activation feature is positioned at the control zone  (as noted in par. 106 of the instant specification, “control zone” is merely a spatial designation as the term “zone” implies, thus not a structural limitation, and this designation may be assigned e.g. to the portion of the device that includes said drive and/or said “control interface feature”).
Regarding Claim 28, Houser discloses the kit of claim 27, wherein the body defines a pistol grip configured to be grasped by a hand, wherein the control zone is positioned proximal to the pistol grip such that the control zone is positioned for engagement by the hand that grasps the pistol grip (Neither the claims, nor the specification limit the directions of “distal” and “proximal” of any element to be with respect to any frame of refence. There is nothing precluding what is proximal for any element in the claim to be distal for any other element in the claim. In addition, proximal also has the meaning of in proximity. As such, said activation feature 768/769 is in proximity with the pistol grip 712, and also the proximal direction of the grip may be interpreted as the distal direction of the shaft, under the broadest reasonable interpretation).

Regarding Claim 35, Houser discloses the kit of claim 21, wherein the active feature of the end effector is selected from the group consisting of: an ultrasonic blade, 

Regarding Claim 36, Houser discloses a kit for a surgical instrument (note that the term “kit” is structurally defined by the elements in the body of the claim), comprising: 
an end effector including an active feature configured to operate on a tissue (e.g. Fig. 2, abstract, par. 26: ultrasonic or RF end effector 140); 
a shaft assembly (the assembly is structurally defined by the elements in the body of the claim), including: 
	a shaft having a proximal end and a distal end, wherein the shaft defines a longitudinal axis, wherein the end effector is configured to be disposed at the distal end of the shaft (e.g. Fig. 8: interchangeable shafts 900/1000 or any other interchangeable shaft), and a control interface feature configured to be disposed at the proximal end of the shaft (e.g. Fig. 3-6, par. 31-33: transmission assemblies 300/400/500/600 etc. and/or transducers 302/402/502/602 etc.); 
a body removably coupled with the shaft assembly, wherein the body defines a shaft socket configured to receive the control interface feature of the shaft assembly (e.g. Fig. 8, par. 41: handle 800 with connector port 802 that receives the interchangeable shafts 900/1000; removability between the shaft and the handle, as well as the removability of any component disclosed, is further discussed throughout the disclosure, e.g. title, abstract, par. 21, 23, 25, 41, inter alia), wherein the body 
wherein the body defines a pistol grip configured to be grasped by a hand during operation of the end effector (e.g. Fig. 7-8: pistol grip 712/800);
an activation feature configured to selectively activate the drive feature of the body, wherein the shaft socket and the control interface are configured to communicate activation of the drive feature therethrough to drive operation of the active feature of the effector (e.g. Fig. 7, par. 32: trigger/buttons 768/769 activate the control/generator/drive mechanism 704).
wherein the activation feature is positioned proximal to the pistol grip such that the activation feature is positioned for engagement by the hand that grasps the pistol grip (Neither the claims, nor the specification limit the directions of “distal” and “proximal” of any element to be with respect to any frame of refence. There is nothing precluding what is proximal for any element in the claim to be distal for any other element in the claim. In addition, proximal also has the meaning of in proximity. As such, said activation feature 768/769 is in proximity with the pistol grip 712, and also the proximal direction of the grip may be interpreted as the distal direction of the shaft, under the broadest reasonable interpretation).

Regarding Claim 37, Houser discloses a kit for a surgical instrument (note that the term “kit” is structurally defined by the elements in the body of the claim), comprising: 

a shaft assembly (the assembly is structurally defined by the elements in the body of the claim), including: 
a shaft having a proximal end and a distal end, wherein the shaft defines a longitudinal axis, wherein the end effector is configured to be disposed at the distal end of the shaft (e.g. Fig. 8: interchangeable shafts 900/1000 or any other interchangeable shaft), and a control interface feature configured to be disposed at the proximal end of the shaft (e.g. Fig. 3-6, par. 31-33: transmission assemblies 300/400/500/600 etc. and/or transducers 302/402/502/602 etc.); 
a body removably coupled with the shaft assembly, wherein the body defines a shaft socket configured to receive the control interface feature of the shaft assembly (e.g. Fig. 8, par. 41: handle 800 with connector port 802 that receives the interchangeable shafts 900/1000; removability between the shaft and the handle, as well as the removability of any component disclosed, is further discussed throughout the disclosure, e.g. title, abstract, par. 21, 23, 25, 41, inter alia), wherein the body comprises a drive feature configured to drive operation of the active feature of the effector (e.g. Fig. 2, 7-8, par. 25, 32, 41: drive/control/generator 120/704/804); and 
wherein the body defines a pistol grip configured to be grasped by a hand during operation of the end effector (e.g. Fig. 7-8: pistol grip 712/800);
an activation feature configured to selectively activate the drive feature of the body, wherein the shaft socket and the control interface are configured to communicate activation of the drive feature therethrough to drive operation of the active feature of the 
wherein the body includes a control zone proximal to the shaft socket for receiving the activation feature of the shaft assembly (as noted in par. 106 of the instant specification, “control zone” is merely a spatial designation as the term “zone” implies, thus not a structural limitation, and this designation may be assigned e.g. to the portion of the device that includes said drive and/or said “control interface feature”).

Regarding Claim 40, Houser discloses the kit of claim 37, wherein the active feature of the end effector is selected from the group consisting of: an ultrasonic blade, at least one electrode operable to apply RF energy to the tissue, and a stapler (e.g. par. 41).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, as applied to Claim 21, in view of US 20120116394 by Timm.



Regarding Claim 33, Houser discloses the kit of claim 21, yet does not explicitly teach that the shaft assembly includes an arm having a proximal arm end, wherein the activation feature includes an activation button positioned at the proximal arm end of the arm. However, Timm teaches an analogous surgical instrument where a removable shaft assembly includes an arm having the activation buttons and triggers of the device (e.g. Fig. 11A, par. 58-59: removable shaft assembly 2100 includes arm 2114 having the trigger and buttons of the device). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate said .

Claim 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, as applied to Claim 21, in view of US 20090209990 by Yates.
Regarding Claim 25, Houser discloses the kit of claim 21, yet does not explicitly disclose that the actuation feature includes a control dial that is rotatable about an axis transverse to the longitudinal axis of the shaft. However, Yates teaches an analogous powered surgical instrument which includes a dial control rotatable about an axis transverse to the longitudinal axis of the shaft (e.g. par. 117, Fig. 57: dial 546). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate a dial control rotatable about an axis transverse to the longitudinal axis of the shaft in a device according to the teachings of Houser, as taught by Yates, as this would only amount to a selection among known, limited and equivalent options to predictably control operation of the device.
Claim 29 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, as applied to Claim 21 and 37, in view of US 5312023 to Green. 
.

Claims 30, 34 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser/Green, as applied to Claim 29 and 38, and further in view of US 20080223903 by Marczyk.
Regarding Claims 30 and 39, Houser as modified in Claims 29 and 38 discloses the kit of claims 29 and 38, respectively, wherein the ring is rotatable about the longitudinal axis to activate articulation of the articulation section, wherein the ring is configured to rotate in a first annular direction to deflect the end effector in a first lateral direction away from longitudinal axis, wherein the ring is configured to rotate in a second annular direction to deflect the end effector in a second lateral direction away 
Houser/Green does not explicitly disclose that articulation by activating the drive feature in the body. However, powered electromechanical articulation mechanisms via drive mechanisms in the handle are well known in the art and one such example is offered by Marczyk (e.g. par. 46, Fig. 14: powered articulation is mediated by motor 5 in the handle). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to incorporate a powered articulation mechanism mediated by a drive in the handle, as taught by Green, in a device according to the teachings of Houser, as this would be an equivalent mechanism of predictably articulating the end effector, while powered control would enhance the precision, force and reliability of articulation movements while minimizing manual effort.
Regarding Claim 34, Houser discloses the kit of claim 21, wherein the shaft assembly includes a knob (e.g. Fig. 3: knob 366) and that the shaft rotates (par. 2), yet does not explicitly disclose that the knob is configured to rotate the shaft of the shaft assembly. However, it is well known in the to use a knob to rotate a shaft, and one such example is taught by Marczyk (e.g. par. 42, Fig. 1: rotation knob 28 rotates shaft 14). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the claimed invention to incorporate a knob to rotate the shaft in a device according to the teachings of Houser, as is well known in the art and taught by Marczyk, as this would only amount to a selection among known, equivalent and limited options to predictably effect rotation of the shaft.
31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser/Green/Marczyk, as applied to Claim 30, and further in view of US 20070282333 by Fortson.
Regarding Claim 31, Houser as modified in claim 30 discloses the kit of claim 30, yet does not explicitly disclose that the ring includes a first laterally extending paddle and a second laterally extending paddle, wherein each of the first and second laterally extending paddles are configured to actuate the ring. However, paddle actuation mechanisms are well known in the art, and one example is offered by Fortson (e.g. par. 109, Fig. 11: paddles 504 are used for actuation by rotation). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to select paddle shaped actuation controls for the articulation control in Houser as modified in Claim 30, as is well known in the art and taught by Fortson, as: a) this would only amount to a selection among and limited options for the shape of the mechanism that would predictably result in articulation of the end effector, and b) a change in the shape of a prior art device is a design consideration within the skill of the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser/Green/Marczyk, as applied to Claim 30, and further in view of US 20070250113 by Hegeman.
Regarding Claim 32, Houser as modified in Claim 30 teaches the kit of claim 30, yet does not explicitly disclose that the ring includes a pair of buttons, wherein each of the pair of buttons is respectively positioned at a free end of a pair of opposing arms, .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,675,027 in view of Houser. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the patent teaches all limitations except for the activation feature. . 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANOLIS PAHAKIS/Examiner, Art Unit 3792